Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. US 20190067961. 
Regarding claims 1, 8 and 10 [claim 1 is considered representative for purposes of itemization], King discloses a vehicle management apparatus that manages a vehicle including a power storage device and allowing transmission and reception of electric power between the power storage device and a power grid external to the vehicle, wherein 
the vehicle [par. 0007-0010] includes a relay [Fig. 11, contactor 830] that is 
	brought into a closed state when transmission and reception of electric power between the power grid [Fig. 11, charger 810] and the power storage device [Fig. 11, Lithium battery 802] is requested [pars. 0156, 0158], and 

the vehicle management apparatus [e.g. Fig. 11, controller 804]
	obtains, from the vehicle, a number of switching times that is a number of times of performing a switching operation for switching a state of the relay between the opened state and the closed state from one to the other [par. 0169], and 
	when the number of switching times exceeds a threshold value, prohibits the switching operation corresponding to a transaction for electric power [Figs. 12 and 13 note that patterns C, D, T and U (which possess the highest number of ON/OFF switching compared to patterns A, B, R and S) correspond to the storage/discharge mode and fully charged mode. 0170, 0172. Pars. 0127, 0151 disclose stopping (prohibiting) of charging after the battery is fully charged].
Regarding claim 2, King discloses the vehicle management apparatus according to claim 1, wherein when the number of switching times corresponding to the transaction for electric power exceeds the threshold value, the vehicle management apparatus prohibits the switching operation corresponding to the transaction for electric power and permits the switching operation not corresponding to the transaction for electric power [Figs. 12 and 13 note that patterns C, D, T and U (which possess the highest number of ON/OFF switching compared to patterns A, B, R and S) correspond to the storage/discharge mode and fully charged mode. 
Regarding claim 5, King discloses the vehicle management apparatus according to claim 1, wherein when the switching operation corresponding to the transaction for electric power is prohibited, the vehicle management apparatus notifies a user of the vehicle that the number of switching times exceeds the threshold value [pars. 0112, 0117].
Regarding claim 6, King discloses the vehicle management apparatus according to claim 1, wherein when electric power transmitted and received between the power grid and the vehicle is DC power [par. 0080], and when the number of switching times exceeds the threshold value, the vehicle management apparatus permits the switching operation [par. 0151 states “When charging is complete, the BMS signals Charger Full to the charger, which terminates charging.” Thus, the breaker is switched at least one more time to communicate, after the fully charged pattern T or U is received].
Allowable Subject Matter
Claims 3, 4, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “3. The vehicle management apparatus according to claim 1, wherein the vehicle management apparatus sums numbers of switching times corresponding to the transaction for electric power until a prescribed time period elapses, . 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “4. The vehicle management apparatus according to claim 1, wherein the vehicle management apparatus calculates a remaining number of switchable times of the relay in a remaining utilization period of the vehicle based on an actual number of switching times of the relay in an actual utilization period of the vehicle and a number of switchable times of the relay in an expected utilization period of the vehicle, wherein the remaining utilization period is calculated by subtracting the actual utilization period from the expected utilization period, calculates an estimated value of the number of switching times in the remaining utilization period based on the actual number of switching times in the actual utilization period, and when the estimated value is greater than the remaining number of switchable times, prohibits the switching operation corresponding to the transaction for electric power.”
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “7. The vehicle management apparatus according to claim 6, wherein the vehicle management apparatus prohibits the switching operation corresponding to the transaction for electric power, when electric power transmitted and received between the power grid and the vehicle is AC power and when the number of switching times exceeds the threshold value, and notifies a user of the vehicle that the number of switching times exceeds the threshold value, when electric power transmitted and received 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “9. The vehicle according to claim 8, wherein in a case where the controller performs the switching operation not corresponding to a transaction for electric power with a prescribed customer, when the number of switching times corresponding to the transaction for electric power exceeds the threshold value, the controller permits the switching operation and notifies a user of the vehicle that the number of switching times corresponding to the transaction for electric power exceeds the threshold value.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859